DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(e), through provisional application 63/157,045 filed 3/05/2021. 
Information Disclosure Statement
3.	The Information Disclosure Statement(s) filed on 06/29/2021, 07/29/2021, 10/20/2021  and 01/19/2022 have been considered.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tapered height and the lateral distance from the center (claim 26) must be clearly marked/shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
5.	Applicant’s election without traverse of Group II (claims 18-20) in the reply filed on 10/27/22 is acknowledged. 
Response to Amendment
6.	The amendment filed on 10/27/22 has been entered.
Claims 1-17 have been cancelled.
Claims 18-20 and newly added claims 21-37 are pending. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu  (“Tu”) US PG-Pub 2008/0145997.
Tu discloses in Figs. 1 and 2 a method of forming an integrated chip, comprising                             forming a dielectric stack (element 21, Fig. 1B) over a substrate, the dielectric stack alternating between a first plurality of layers of a first material (element 24, ¶[0021]) and a second plurality of layers of a second material (element 22, ¶[0021]); forming a preparatory opening (element 26, ¶[0013], Fig. 1C) that extends through the dielectric stack; performing an etching process on sidewalls of the dielectric stack that form the preparatory opening (¶[0013]), wherein the etching process recesses the second plurality of layers to form a capacitor cavity (element 26”, ¶[0013] and Fig. 1D) having a plurality of indentations (annotated elements IND shown below) recessed into the dielectric stack at different vertical heights (Fig. 1F); and forming a capacitor structure along one or more surfaces of the dielectric stack that form the capacitor cavity (Figs. 1F and 2C).

    PNG
    media_image1.png
    535
    732
    media_image1.png
    Greyscale

	Re claim 30, Tu discloses in Figs. 1E-1F wherein the capacitor structure comprises a first electrode (element 28, ¶[0015]) separated from a second electrode (element 32, ¶[0015]) by a capacitor dielectric (element 30).
9.	Claim(s) 24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horak et al. (“Horak”) US PG-Pub 2012/0012980.
Horak discloses in Figs. 4-13 a method of forming an integrated chip, comprising forming a dielectric stack (element 406/506 + 408/508, Figs. 3-5) over a substrate, the dielectric stack alternating between a first plurality of layers of a first material (element 408/508) and a second plurality of layers of a second material (element 406/506); forming a preparatory opening (element 312/412, ¶[0041] and Figs. 4-5) that extends through the dielectric stack; performing an etching process on sidewalls of the dielectric stack that form the preparatory opening (¶[0043]), wherein the etching process recesses the second plurality of layers to form a capacitor cavity (element 512, ¶[0043] and Fig. 5) having a plurality of indentations (annotated elements IND) recessed into the dielectric stack at different vertical heights (Fig. 1F); and forming a capacitor structure along one or more surfaces of the dielectric stack that form the capacitor cavity (Fig. 10).
	Re claim 30, Horak discloses wherein the capacitor structure comprises a first electrode (element 1114/1214, Figs. 12 and 13) separated from a second electrode (element 1318, Fig. 13) by a capacitor dielectric (element 1316).
10.	Claim(s) 31, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu.
Tu discloses in Figs. 1 and 2 a method of forming an integrated chip, comprising                       forming a dielectric stack over a substrate, the dielectric stack (element 21, Fig. 1B) including a first plurality of layers comprising a first material (element 24, ¶[0021]) and a second plurality of layers (element 22, ¶[0021])  comprising a second material;  performing a first etching process on the dielectric stack to form a preparatory opening (element 26, ¶[0013], Fig. 1C); performing a second etching process on the dielectric stack after performing the first etching process to form a capacitor cavity (element 26”, ¶[0013] and Fig. 1D) from the preparatory opening, wherein the second etching process is configured to etch the second material (element 22) at a faster etching rate (¶[0013]) than the first material; and  forming a capacitor structure (Figs. 1F and 2C) along one or more surfaces of the dielectric stack that form the capacitor cavity.  
Re claim 32, Tu discloses wherein the capacitor structure has interior surfaces that are separated from one another by a cavity surrounded by the capacitor structure (Figs. 1F and 2C).  
Re claim 34, Tu discloses wherein the capacitor structure comprises a plurality of protrusions respectively having a rounded profile as viewed along a cross-sectional view of the capacitor structure. 
11.	Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horak.
Horak discloses in Figs. 4-13 a method of forming an integrated chip, comprising                       forming a dielectric stack over a substrate, the dielectric stack (element 406/506 + 408/508, Figs. 3-5) including a first plurality of layers comprising a first material (element 408/508) and a second plurality of layers (element 406/506) comprising a second material;  performing a first etching process on the dielectric stack to form a preparatory opening (element 312/412, ¶[0041] and Figs. 4-5); performing a second etching process on the dielectric stack after performing the first etching process to form a capacitor cavity (element 512, ¶[0043] and Fig. 5) from the preparatory opening, wherein the second etching process is configured to etch the second material (element 506, ¶[0043]) at a faster etching rate than the first material; and  forming a capacitor structure (Fig. 10) along one or more surfaces of the dielectric stack that form the capacitor cavity.  
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s)  18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horak in view of Nguyen et al. (“Nguyen”) USPAT 5,753,948.
Horak discloses a method of forming an integrated chip, comprising: forming a dielectric stack (element 406/506 + 408/508, Figs. 3-5) over a substrate, the dielectric stack formed to have a first plurality of layers (element 408/508) of a first material interleaved between a second plurality of layers (element 406/506) of a second material; performing an etching process to define a preparatory opening (element 312/412, ¶[0041] and Figs. 4-5) that extends through the dielectric stack; performing a wet etching process (¶[0043]) on sidewalls of the dielectric stack that define the preparatory opening, wherein the wet etching process laterally etches the first material at a different rate than the second material to form a capacitor opening  (element 512, ¶[0043] and Fig. 5) having a side with a serrated profile (see corrugated shape within trench 512 shown in Fig. 5); and forming a capacitor structure to line surfaces of the dielectric stack defining the capacitor opening (Fig. 10). 
Horak teaches the method of forming the integrated chip as recited in the claim. The difference between Horak and the present claim is the recited dry etching process. 
Nguyen discloses a method of forming an integrated chip, comprising: forming a dielectric stack (Fig. 2) over a substrate, the dielectric stack formed to have a first plurality of layers (element 22) of a first material interleaved between a second plurality of layers (element 23) of a second material; performing a dry etching process to define a preparatory opening that extends through the dielectric stack (block 3 of Fig. 1).
Re claim 21, Horak teaches wherein the capacitor structure has surfaces separated by a cavity, the cavity having a first width (annotated element W1 shown in Fig. 13 below) directly between sidewalls of a first layer of the first plurality of layers and a second width (annotated element W2) directly between sidewalls of a second layer of the second plurality of layers, the second width different than the first width.
14.	Claim(s)  18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Nguyen.
Tu discloses a method of forming an integrated chip, comprising: forming a dielectric stack (element 21, 1B) over a substrate, the dielectric stack formed to have a first plurality of layers (element 24, ¶[0021])  of a first material interleaved between a second plurality of layers (element 22, ¶[0021]) of a second material; performing an etching process to define a preparatory opening (element 26, ¶[0013], Fig. 1C) that extends through the dielectric stack; performing a wet etching process (¶[0013]) on sidewalls of the dielectric stack that define the preparatory opening, wherein the wet etching process laterally etches the first material at a different rate than the second material to form a capacitor opening  (element 26”, ¶[0013] and Fig. 1D) having a side with a serrated profile ¶[0013]); and forming a capacitor structure to line surfaces of the dielectric stack defining the capacitor opening (Figs. 1F and 2C). 
Tu teaches the method of forming the integrated chip as recited in the claim. The difference between Tu and the present claim is the recited dry etching process. 
Nguyen discloses a method of forming an integrated chip, comprising: forming a dielectric stack (Fig. 2) over a substrate, the dielectric stack formed to have a first plurality of layers (element 22) of a first material interleaved between a second plurality of layers (element 23) of a second material; performing a dry etching process to define a preparatory opening that extends through the dielectric stack (block 3 of Fig. 1).
Nguyen's teachings could be incorporated with Tu's which would result in the claimed invention. The motivation to combine Nguyen's teachings would be to provide well defined  preparatory opening. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Nguyen's teachings to arrive at the claimed invention.
Re claim 21, Tu teaches wherein the capacitor structure has surfaces separated by a cavity, the cavity having a first width (annotated element W1 shown in Fig. 1F below) directly between sidewalls of a first layer of the first plurality of layers and a second width (annotated element W2) directly between sidewalls of a second layer of the second plurality of layers, the second width different than the first width.
Re claim 23, Tu teaches forming a second preparatory opening (element 26, ¶[0013], Fig. 1C)  that extends through the dielectric stack;  performing the wet etching process (¶[0013]) on sidewalls of the dielectric stack that form the second preparatory opening to form a second capacitor opening (element 26”, ¶[0013] and Fig. 1D); and  forming a second capacitor structure to line surfaces of the dielectric stack defining the second capacitor opening, wherein one of second plurality of layers comprise a trapezoidal shaped segment disposed laterally between the capacitor structure and the second capacitor structure (Figs. 1F and 2C). 
.  

    PNG
    media_image2.png
    594
    827
    media_image2.png
    Greyscale

15.	Claim(s)  20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu/Horak  in view of Nguyen and in further view of Lee (“Lee”) US PG-Pub 2015/0102461.
The combined references of Tu/Horak and Nguyen teach the method of forming the integrated chip as recited in the claim. The difference between the combined references and the present claim is the recited etch stop. 
Lee discloses a method of forming an integrated chip including a dielectric stack (element 122/124 + 132/134), wherein the dielectric stack further comprises an etch stop layer (element ESL, Fig. 9) disposed between adjacent ones of the first plurality of layers, the etch stop layer comprising a different material  (¶[0014]) than both the first and second plurality of layers (element ILD, ¶[0021]).
Lee’s could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Lee’s teachings would be to facilitate the forming the interconnect (¶[0014]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lee’s teachings to arrive at the claimed invention.
	Re claim 22, Lee discloses forming a stopper (element 191, Fig. 9) to cover a top of the capacitor opening, wherein the stopper is formed to be completely laterally confined between outermost edges of the capacitor structure (Fig. 9). 
16.	Claim(s)  25, 28, 29, 33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu/Horak  in view of Nguyen and Lee (“Lee”) US PG-Pub 2015/0102461.
Re claim 28, Tu/Horak teaches the method of forming the integrated chip as recited in the claim. The difference between Tu/Horak and the present claim is the recited silicate glasses. 
Nguyen discloses a method of forming an integrated chip, a dielectric stack formed to have a first plurality of layers (element 22) of a first material interleaved between a second plurality of layers (element 23), wherein the first plurality of layers and the second plurality of layers comprise different silicate glasses (col. 2, lines 20-24). Similarly, Lee teaches a dielectric stack formed to have a first plurality of layers (element 122/124) of a first material interleaved between a second plurality of layers (element 132/134), wherein the first plurality of layers and the second plurality of layers comprise different silicate glasses (¶[0031]).
The teachings of Lee/Nguyen could be incorporated with the references of Tu/Horak which would result in the claimed invention. The motivation to combine the teachings of Lee/Nguyen would be to improve the film density thereby providing stability and reliability of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Lee/Nguyen to arrive at the claimed invention.
Re claim 25, Nguyen discloses wherein one or more of the surfaces of the capacitor structure are angled at an acute angle measured through the capacitor cavity and with respect to line extending along a bottom of a first one of the first plurality of layers (Figs. 3 and 4).
Re claim 29, Lee discloses forming an interconnect via (element M2, Figs. 7-11) extending through a first one of the first plurality of layers; and  forming an interconnect wire (element M3-Mn, ¶[0019]) contacting a top of the interconnect via and extending through a second one of the first plurality of layers. 
Re claim 33, Lee discloses forming a first upper interconnect (element 179, Fig. 9) onto an upper surface of a first electrode (element 174) of the capacitor structure, the upper surface being over a top of the dielectric stack; and forming a second upper interconnect (element 199, Fig. 9) onto an upper surface of a second electrode (element 178, Fig. 9) of the capacitor structure, the upper surface of the second electrode being over the top of the dielectric stack.  
Re claim 35, Lee discloses forming a lower inter-level dielectric (ILD) structure (element 118, Fig. 9) over the substrate; forming a lower interconnect (element M1) within the lower ILD structure; and forming the dielectric stack onto the lower ILD structure and the lower interconnect; wherein a preparatory opening is formed directly over a top of the lower interconnect (Fig. 9).  Note that incorporating Lee’s teachings into the combined references would also yield the preparatory opening being formed directly over a top of the lower interconnect.  
Re claim 36, Lee discloses forming a stopper (element 191) to cover a top of the capacitor cavity; and  forming an ILD layer (element 192) over an upper surface and along sidewalls of the stopper. 
Allowable Subject Matter
17.	Claims 19, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art teaches the steps of performing one or more additional etching processes to define a via hole and an interconnect trench extending through the dielectric stack, the one or more additional etching processes performed prior to performing the dry etching process to define the preparatory opening; and forming a conductive material within the via hole and the interconnect trench as required in claim 19. Furthermore, the recitations of claims 26 and 27 calling for, “… wherein the plurality of indentations respective have a tapered height as viewed in a cross-sectional view, the tapered height decreasing as a lateral distance from a center of the capacitor cavity increases” and “… wherein the plurality of indentations respectively have a depth that increases as a vertical distance from the substrate increases” respectively are not taught by the prior art.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2005/0259380 to Block teaches an apparatus comprising a capacitor having a corrugated sidewall profile. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893